FILED
                             NOT FOR PUBLICATION                            JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ESTEBAN HERNANDEZ-GOMEZ,                         No. 12-74060

               Petitioner,                       Agency No. A088-741-142

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN and NGUYEN, Circuit Judges.

       Esteban Hernandez-Gomez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the factual

findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the

petition for review.

      The record does not compel the conclusion that Hernandez-Gomez’s

untimely asylum application is excused by changed or extraordinary

circumstances. See 8 C.F.R. §§ 1208.4(a)(4), (5); see also Ramadan v. Gonzales,

479 F.3d 646, 657-58 (9th Cir. 2007) (per curiam).

      With respect to withholding of removal, substantial evidence supports the

agency’s finding that Hernandez-Gomez failed to establish a nexus between any

harm he fears and a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir.

2009) (the REAL ID Act “requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”).

      Finally, substantial evidence supports the agency’s denial of

Hernandez-Gomez’s CAT claim because he failed to show it is more likely than

not that he would be tortured if returned to Mexico. See Zheng v. Holder, 644 F.3d
829, 835-36 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                         2                                  12-74060